Order, Supreme Court, New York County (Jane S. Solomon, J.), entered October 13, 2006, which, upon granting defendant Briano’s motion to vacate a default judgment, granted summary judgment to plaintiff insurer and declared the policy it had issued to defendant Le void, relieving it of any obligation to defend or indemnify Le in the underlying action brought by Briano against Le and others, unanimously reversed, on the law, with costs, judgment vacated, and the matter remanded for further proceedings consistent herewith.
The refusal to afford Briano an opportunity to discover whether plaintiffs efforts to locate Le, the driver in the truck allegedly causing the accident, had been directed at the wrong person, was improper (see Thrasher v United States Liab. Ins. Co., 19 NY2d 159, 168-169 [1967]). Concur — Lippman, P.J., Marlow, Williams and Gonzalez, JJ.